The appellant had a right until fifteen days before the commencement of this term to prosecute his appeal; he failed, and could not afterwards do it.
The appellee, having brought it up, is entitled as of course, to the judgment prayed for, with his percentage.
WILKINSON then moved that the clerk of this court be directed, under the authority of an act passed November 7, 1803, c. 6, entitled "An act directing the mode of entering judgments in the courts of record within this State and for other purposes," to state when the judgment was rendered below, so as to enable the sheriff to collect the usual interest of six per cent, under the general provision of that act which directs that all judgments shall carry interest until paid.